Name: 2001/368/EC,: Council Decision of 7 May 2001 on the adjustment of the allowances paid to members and alternates of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2001-05-12

 Avis juridique important|32001D03682001/368/EC,: Council Decision of 7 May 2001 on the adjustment of the allowances paid to members and alternates of the Economic and Social Committee Official Journal L 130 , 12/05/2001 P. 0039 - 0039Council Decisionof 7 May 2001on the adjustment of the allowances paid to members and alternates of the Economic and Social Committee(2001/368/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the fourth subparagraph of Article 258 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the fourth subparagraph of Article 166 thereof,Having regard to the request from the Economic and Social Committee of 15 March 2001,Whereas:(1) The amounts of the daily allowances paid to members and alternates of the Economic and Social Committee, laid down by Council Decision 81/121/EEC(1), should be adapted.(2) Provision should be made for the amounts of the daily allowances to be revised after a year, having regard to the principle sought by the Council that reimbursements should be based on the actual costs incurred rather than on a flat-rate arrangement.(3) The Economic and Social Committee should be allowed to set the amount of experts' allowances,HAS DECIDED AS FOLLOWS:Article 1Article 2 of Decision 81/121/EEC shall be replaced by the following: "Article 21. The daily allowance per travel day shall be:- EUR 120 for members and alternates.2. The daily allowance per meeting day shall be:- EUR 181 for members and alternates.3. Where the beneficiary furnishes satisfactory proof that he has incurred expenditure on an overnight stay at the place of work, he shall be paid a supplementary daily allowance of EUR 25."Article 2The Council may revise the amounts laid down in Article 1 of this Decision, on the basis of a report submitted by the Economic and Social Committee as from 1 May 2002.Article 3This Decision shall take effect on 1 May 2001.It shall expire on 31 December 2002.Done at Brussels, 7 May 2001.For the CouncilThe PresidentB. Ringholm(1) OJ L 67, 12.3.1981, p. 29. Decision as last amended by Council Decision 93/358/EC, Euratom (OJ L 205, 31.8.1995, p. 38).